In the main opinion filed June 29, 1943, one of the issues with which we were confronted was whether Chapter 8290, Special Acts of 1919 or Chapter 19922, Special Acts of 1939, Laws of Florida, is the Charter of the City of Key West. We found the two facts to be very similar in their essential provisions but adjudicated the latter act to be the Charter of the City because it was the last expression of the Legislature.
On petition for rehearing, our attention is called to the fact that certain Sections of Chapter 19922, Acts of 1939, were not included in the enrolled act and consequently did not become a part of it. We are further directed to the fact that Sections 74 and 75 of Chapter 19922 provided for a referendum and that it should not become effective until ratified by the people, that Section 75 was omitted from the enrolled bill and that consequently the act as passed by the Legislature was never submitted to the Governor, was never ratified by a vote of the people as contemplated and never became effective.
This being the case, it necessarily follows that Chapter 8290 Special Acts of 1919 is the effective Charter of the City of Key West, so the petition for rehearing is granted and our former opinion modified as stated herein. Otherwise it is adhered to. In other respects, the petition for rehearing is denied.
It is so ordered.
BUFORD, C. J., BROWN, CHAPMAN, THOMAS, ADAMS, SEBRING, JJ., concur. *Page 236